Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 7-8, 10, 13, 15-20 are pending as of the response and amendments filed on 6/10/22. Claims 2, 4-6, 9, 11-12, and 14 have been canceled. 
The objection to the specification is withdrawn in view of the amendments to the specification filed on 6/10/22.
Claims 1, 3, 7-8, and 10 were previously rejected under 35 USC 103 as being unpatentable over Staniforth, US 20080138422. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have argued amitriptyline and paracetamol are shown by the inventors to unexpectedly work synergistically at the claimed concentrations, and unlike Staniforth, both components are immediately released. Applicants have further argued the plasmatic peaks of the concentrations of both components coincide in time, which is explained by the synergistic effect that is produced by the interaction of both components in the combination and verified in the isobologram; see Figs. 5 & 12, & Ex. 4. Applicants have submitted the specific concentrations in which a synergistic effect between amitriptyline and paracetamol occurs is shown in the embodiment examples, and by contrast, Staniforth discloses combinations where one of the components is immediate release and the other is sustained release. Applicants have further argued the combination of amitriptyline and paracetamol is not specifically mentioned, and neither is the concentration in which a synergistic effect between amitriptyline and paracetamol occurs. Applicants have argued Staniforth mentions a wide list of possibilities for two analgesics, but doesn’t show concrete examples in the exemplary embodiments, nor is it possible to infer a specific combination between amitriptyline and paracetamol, thus the synergistic effects of amitriptyline and paracetamol are unexpected. 

Applicants’ arguments are not found fully persuasive. While Applicants have argued both components in the instant claims are immediately released, this limitation is not explicitly recited in the claims; additionally, claim 10 recites a limitation wherein the composition comprises excipients for the controlled release of amitriptyline and/or paracetamol. Although the examiner has considered the examples in Applicants’ specification, Figs. 5 & 12, & Ex. 4, and it is agreed the isobologram shows synergy, it isn’t apparent that the amounts of amitriptyline and paracetamol shown in Applicants’ examples corresponds to the amounts of these agents recited by instant claim 1. Claim 1 recites amitriptyline in an amount between 1-22.5 mg., and paracetamol in an amount between 49-227.5 mg.; the doses of agents used in the examples appear to be in mg/kg, which is not recited in the claims. Therefore, the claims don’t appear to be commensurate in scope with Applicants’ results. While the examiner agrees Staniforth doesn’t explicitly disclose amitriptyline and paracetamol, the rejection was based on obviousness, not anticipation. Staniforth teaches the combination of two analgesics for treating pain, and teaches that preferably, the first analgesic is a tricyclic antidepressant such as amitriptyline (see para [0086]); Staniforth also teaches paracetamol as a suitable analgesic for the combination (para [0040]), and paracetamol is included as a preferable analgesic (para [0061]). It is maintained by the examiner that the combination of amitriptyline and paracetamol would have been prima facie obvious to one of ordinary skill in the art, in view of Staniforth’s teaching of these analgesics as preferred. Furthermore, the dose of analgesics is taught by Staniforth to range from .01 mg to 1.5 g. (para [0025]), which overlaps with the claimed ranges of amitriptyline and paracetamol recited in claim 1. Regarding Applicants’ argument the synergistic effect of amitriptyline and paracetamol as unexpected, the examiner refers to para [0087] of Staniforth, where it is taught that the combination of two analgesics can be synergistic. The 103 rejection over Staniforth is maintained for the reasons discussed above, as well as those of record. 

Claims 13, 15-16, and 18-20 were previously rejected under 35 USC 103 as being unpatentable over Staniforth in view of Sutter, US 20050256182. Claim 17 was previously rejected under 103 as being unpatentable over Staniforth in view of Garg. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have argued as discussed above, the unexpected synergistic effects of amitriptyline and paracetamol make the claims nonobvious over Staniforth, and neither Sutter nor Garg make up for the deficiencies of Staniforth. Applicants have maintained the claims are also nonobvious over Staniforth in combination with Sutter or Garg, and respectfully request reconsideration and withdrawal of the rejections.

Applicants’ arguments are not found fully persuasive, as discussed previously. While the examiner agrees Applicants’ specification demonstrates synergy between amitriptyline and paracetamol, it doesn’t appear that the results are commensurate in scope with the claims, as the claims recite the amounts of the agents in mg., while the doses of the agents shown in the examples refer to mg/kg. Moreover, paracetamol and amitriptyline are both included as preferred analgesics in Staniforth, and Staniforth also teaches the combination of analgesics can be synergistic. As such, the 103 rejections over Staniforth in view of Sutter, and over Staniforth in view of Garg are maintained. 
Claims 1, 3, 7-8, 10, 13, 15-20 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniforth, US 20080138422 A1 (publ. 6/12/2008, of record).
The claims are drawn to a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol, wherein amitriptyline is present in an amount between 1-22.5 mg. and paracetamol is present in an amount between 49-227.5 mg.
Staniforth teaches pharmaceutical compositions comprising an analgesic, which is provided by controlled release for the treatment of pain and pain-related conditions (Title & Abstract; para [0001]). Staniforth teaches a preferred embodiment wherein the composition a first analgesic and a second analgesic are present, wherein the first analgesic is rapidly released, and the second analgesic is delivered by controlled release (para [0009]). Paracetamol is included as a preferred analgesic (para [0040], [0061]). Staniforth teaches another embodiment wherein the first analgesic is amitriptyline (para [0086]; p. 6, claims 8-9 & 19), and another embodiment wherein the second analgesic is paracetamol (p. 6, claim 15). Staniforth teaches the composition in an oral solid dosage form, such as a layered tablet, coated with sustained release excipients (para [0013-0015]). Staniforth teaches the dose of analgesics to preferably range from about 0.01 mg to 1.5 g., more preferably from about 1-100 mg., or 10-50 mg. (para [0025]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol and a pharmaceutical excipient, in view of Staniforth. Staniforth teaches a composition combination of a first analgesic and a second analgesic, with amitriptyline exemplified as a first analgesic and paracetamol as a second analgesic, and further teaches an embodiment wherein the second analgesic is delivered by controlled release, via a controlled release excipient. As such, it would have been prima facie obvious to have arrived at a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol and a pharmaceutical excipient, for controlled release of paracetamol, in an oral dosage form such as a tablet, with a reasonable expectation of success, in view of Staniforth. Furthermore, Staniforth doesn’t teach additional active agents are required, therefore a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol and a pharmaceutical excipient would have been prima facie obvious in consideration of Staniforth. Additionally, Staniforth teaches the dose of analgesics to preferably range from about 0.01 mg to 1.5 g., more preferably from about 1-100 mg., or 10-50 mg.; as amitriptyline and paracetamol are taught as preferred analgesics, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated amitriptyline and paracetamol into the composition at a fixed dose, each compound being present in an amount from about 0.01 mg to 1.5 g., or 1-100 mg., which overlaps with the amounts of amitriptyline (1-22.5 mg) and paracetamol (49-227.5 mg) recited by instant claim 1, with a reasonable expectation of success. 

Claims 13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniforth, US 20080138422 A1 (publ. 6/12/2008, of record), as applied to claims 1, 3, 7-8, and 10, in view of Sutter et. al., US 20050256182 A1 (publ. 11/17/2005, of record). 
The claims are drawn to a method of treatment of prevention of mixed cancer pain comprising administering to a subject in need thereof a therapeutically effective dose of a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol, wherein amitriptyline is present in an amount between 1-22.5 mg. and paracetamol is present in an amount between 49-227.5 mg. 
Staniforth teaches as discussed previously. Furthermore, Staniforth teaches the composition to be useful for treating subject with pain due to cancer (para [0082]). Staniforth teaches the combination of two analgesics in the composition allows for effective treatment of mild or mild to moderate pain (para [0087]). 
Staniforth doesn’t explicitly teach treatment of mixed cancer pain. 
Sutter teaches mixed pain is a chronic pain that is composed of both nociceptive and neuropathic components, with cancer pain an example of a mixed pain (para [0026]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated mixed cancer pain in a subject in need thereof comprising administering an effective dose of a pharmaceutical composition comprising a fixed-dose combination of paracetamol and amitriptyline, in view of Staniforth and Sutter. Staniforth teaches a combination of a first analgesic and second analgesic, with amitriptyline exemplified as a first analgesic and paracetamol as a second analgesic, and the analgesics to be present in an amount range that overlaps with the ranges recited by claim 1. Staniforth further teaches oral administration as preferred (para [0007]), and once per day administration (para [0088]). Sutter teaches mixed pain to involve both nociceptive and neuropathic pain states, with cancer pain taught as an example of mixed pain. As Staniforth teaches the combination of analgesics, paracetamol and amitriptyline, for treating cancer pain, and Sutter teaches cancer pain as mixed pain components, one of ordinary skill in the art would have been motivated to have treated mixed cancer pain in a subject in need thereof comprising administering a composition of fixed-dose paracetamol and amitriptyline, with an acceptable excipient, with a reasonable expectation of success. 
Staniforth further teaches suitable analgesics to include opioids such as codeine and morphine (para [0040]), and that analgesics can be administered in separate dosage forms (para [0080]). As such, it would have been prima facie obvious to have treated mild to moderate mixed cancer pain in a subject in need thereof comprising further administering codeine, included within Applicants’ specification as a weak opioid (p. 2, lines 23-30). 
Regarding the recitation of claim 18, “wherein said administration induces neuroprotection in neurodegeneration processes that accompany neuropathic pain syndromes in oncological and non-oncological diseases”, it would have been prima facie obvious to have treated mixed cancer pain comprising administering a fixed-dose composition of paracetamol and amitriptyline, at amounts that overlap those ranges recited by instant claim 1, in view of the combined teachings of Staniforth and Sutter, as discussed previously. It would have been prima facie obvious therefore that by administering an effective dose of this combination to treat mixed cancer pain as recited by the instant claims, the result of treatment would have been the same as recited by instant claim 18, wherein administration would have induced neuroprotection in neurodegeneration processes that accompany neuropathic pain syndromes in oncological and non-oncological diseases. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniforth, US 20080138422 A1 (publ. 6/12/2008, of record), as applied to claims 1, 3, 7-8, and 10, in view of Garg, J. Anesthes. & Crit. Care, vol. 4(3), pp. 1-3, publ. 2016, of record.
The claim is drawn to a method of treatment of prevention of mixed cancer pain comprising administering to a subject in need thereof a therapeutically effective dose of a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol, wherein amitriptyline is present in an amount between 1-22.5 mg. and paracetamol is present in an amount between 49-227.5 mg; further comprising administering strong opioids in the prevention and/or treatment of moderate to severe pain. 
Staniforth teaches as discussed previously. Furthermore, Staniforth teaches the composition to be useful for treating subject with pain due to cancer (para [0082]). Staniforth teaches the combination of two analgesics in the composition allows for effective treatment of mild or mild to moderate pain (para [0087]). Staniforth further teaches suitable analgesics to include opioids such as codeine and morphine (para [0040]), and that analgesics can be administered in separate dosage forms (para [0080]). Morphine is included within Applicants’ specification as a strong opioid (p. 2, lines 23-30). 
Staniforth doesn’t explicitly teach treatment of mixed cancer pain. 
Garg teaches pain as an adverse effect of cancer, and pain can be of nociceptive, neuropathic, or of mixed origin in cancer patients (p. 1, 1st para of Intro). Garg teaches cancer pain can be acute (e.g., severe), which indicates ongoing tissue injury as well as nociceptive and neural compromise (p. 1, 2nd para of Intro). Garg teaches acute pain in cancer needs aggressive management at initial presentation, with opioids the mainstay treatment for more severe pain (p. 3, left col., 2nd-4th para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated mixed cancer pain in a subject in need thereof comprising administering an effective dose of a pharmaceutical composition comprising a fixed-dose combination of paracetamol and amitriptyline, and to have further administered a strong opioid for moderate to severe pain in view of Staniforth and Garg. Staniforth teaches a combination of a first analgesic and second analgesic, with amitriptyline exemplified as a first analgesic and paracetamol as a second analgesic, and the analgesics to be present in an amount range that overlaps with the ranges recited by claim 1. Staniforth further teaches oral administration as preferred (para [0007]), and once per day administration (para [0088]). Garg teaches cancer pain can be a mix of nociceptive and neuropathic components, and teaches more severe cancer pain to typically be treated with opioids. As Staniforth teaches the combination of analgesics, paracetamol and amitriptyline, for treating cancer pain, and further teaches additional opioids, such as morphine, can be used to treat pain, one of ordinary skill in the art would have been motivated to have treated mixed cancer pain that is moderate to severe in a subject in need thereof comprising administering a composition of fixed-dose paracetamol and amitriptyline, with an acceptable excipient, and further have administered a strong opioid such as morphine with a reasonable expectation of success. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Claims 1, 3, 7-8, 10, 13, 15-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627